Citation Nr: 0303475	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  97-07 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder, to include as a result of exposure to Agent 
Orange.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, to include as a result of exposure to 
Agent Orange.  

4.  Entitlement to service connection for gastrointestinal 
and skin disorders, to include as a result of exposure to 
Agent Orange.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Norman R. Rosario, M.D.


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from
a November 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in San Juan, the Commonwealth of 
Puerto Rico, which denied the benefits sought on appeal.

The RO characterized the issues on appeal as: (1) whether new 
and material evidence has been submitted to reopen a claim 
for entitlement to service connection for PTSD; (2) whether 
new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a back 
disorder; and (3) entitlement to service connection for 
nervous condition, back condition, gastrointestinal disease, 
and skin condition as a result of exposure to herbicides.  
The Board observes that the RO previously had denied service 
connection for a skin disorder (tinea versicolor), PTSD and 
for back and psychiatric (nervous) disorders and in 
subsequent decisions, the Board denied service connection for 
back and psychiatric disorders.  The veteran has been 
diagnosed with dermatitis.  A newly diagnosed disorder, even 
if medically related to a previously diagnosed disorder, is 
not the same claim for jurisdictional purposes when it has 
not been previously considered.  Thus, a claim for service 
connection for a skin disorder is not the same as the earlier 
claim for tinea versicolor.  Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  A new etiological theory of entitlement, 
such as for exposure to herbicides, however, does not amount 
to a new claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  
Thus, the Board has characterized the issues on appeal as 
shown above. 


REMAND

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process.  In VA 
Forms 9 dated December 18, 1996 and February 21, 1997, the 
veteran requested a hearing before a Board Member sitting at 
the RO (Travel Board hearing).  Such a hearing must be 
scheduled by the RO.  38 U.S.C.A. § 7107 (West Supp. 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2002).  The claims 
file does not reflect that the veteran has yet been afforded 
such a hearing.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, or if the veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board for 
appellate review.

The purpose of this remand is to comply with the veteran's 
request for a Travel Board hearing.  The Board intimates no 
opinion, either favorable or unfavorable, as to the ultimate 
outcome of this case.  The appellant and his representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



